PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/901,491
Filing Date: 21 Feb 2018
Appellant(s): Park, Kyong



__________________
Erin C. Caldwell
Reg. No. 76,509
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 November 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda US 2018/0367540 A1 in view of Brockmann et al US 2017/0005790 A1 (hereinafter Brockmann).
Claims 7, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2007/0203838 A1 (hereinafter Lee) in view of De Foy et al US 2016/0255535 A1 (hereinafter De Foy).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2007/0203838 A1 (hereinafter Lee) and De Foy et al US 2016/0255535 A1 (hereinafter De Foy) as applied to claim 7 above, and further in view of Brockmann et al US 2017/0005790 A1 (hereinafter Brockmann).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2007/0203838 A1 (hereinafter Lee) and De Foy et al US 2016/0255535 A1 (hereinafter De Foy) as applied to claim 7 above, and further in view of McCloskey et al US 2012/0330939 A1 (hereinafter McCloskey).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2007/0203838 A1 (hereinafter Lee) and De Foy et al US 2016/0255535 A1 (hereinafter De Foy) as applied to claim 7 above, and further in view of Su et al US 2017/0195393 A1 (hereinafter Su).
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2007/0203838 A1 (hereinafter Lee) and De Foy et al US 2016/0255535 A1 (hereinafter De Foy) as applied to claim 7 above, and further in view of Merritt US 2017/0104723 A1.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda US 2018/0367540 A1 and Brockmann et al US 2017/0005790 A1 (hereinafter Brockmann) as applied to claim 15 above, and further in view of Xiques et al US 2013/0219178 A1 (hereinafter Xiques).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda US 2018/0367540 A1 and Brockmann et al US 2017/0005790 A1 (hereinafter Brockmann) as applied to claim 15 above, and further in view of Arana US 2019/0182448 A1.
(2) Response to Argument
A.  On page 3 the Appellant argues that Miranda and Brockmann, alone or in combination, do not teach or suggest encrypting, by the security module and using the encryption key, the secured content.
The examiner respectfully disagrees.  The Brockmann reference was used to teach the above feature.  Brockmann teaches a hardware-adaptation layer (HAL) that includes functions for key encryption and decryption, data encryption and decryption, data signing and verification, key rebinding, key derivation, key generation and hashing [0033].  Therefore, the HAL would be the security module that would perform the encryption.  The Appellant defines “secured content” as data that may be associated with a key, such as a key configured to decrypt the secured content [see 0022 of the Appellant’s US-PGPUB].  Brockmann teaches that key ID is associated with a key that is used to decrypt the stream of data [0042].  Therefore, Brockmann teaches encrypting, by the security module and using the encryption key, the secured content.

The examiner respectfully disagrees.  Miranda teaches using an “encryption key” that was received in a “key container”.  Miranda teaches that the processor encrypts the first encryption key for each receiver and encapsulates the encrypted communication, the encrypted permission level, and the encrypted first encryption key in a secure communication container [0015].  
C.  The Appellant argues that Brockmann also does not disclose encrypting content that was decrypted “based on the indication of the permission” and using a different “content key,” as in claim 1.
Miranda teaches instructions that include decrypting the permission level using the decrypted first encryption key and comparing the receiving device’s permission level to the decrypted permission level to determine whether the receiver has permission to access the communication.  If so, the instructions are configured to decrypt the encrypted communication and provide it to the receiver [0019].  The examiner acknowledged that Miranda does not teach using a different “content key” that is isolated.  The Brockmann reference was used to teach this feature.  Brockmann teaches storing keys in a black box that are not accessible to other devices [0033].  Therefore, the combination of Miranda and Brockmann teaches the limitation of “decrypting, by a device security module of the computing device and based on the indication of the permission, the secured content using a content key, wherein the content key is isolated to the device security module,” as recited in claim 1.

The examiner respectfully disagrees.  Brockmann teaches that the stream is routed from the license server to the secure media system (i.e. player application running on the browser of the client device that sent the license request to the license server) [0042].
E.  On page 5 the Appellant argues that Brockmann does not teach the “encrypted media content” being encrypted in a “device security module,” as in claim 1.
The examiner respectfully disagrees.  As discussed above, Brockmann teaches a hardware-adaptation layer (HAL) that includes functions for key encryption and decryption, data encryption and decryption, data signing and verification, key rebinding, key derivation, key generation and hashing [0033].
F.  On page 6 the Appellant argues that Lee and De Foy, alone or in combination, do not teach or suggest instructions to route the license to a device security module.  The Appellant argues that De Foy does not teach the “content license metadata” or “metadata information” including any instructions to route anything, including a license, “to a device security module,” as in claim 7.  
The examiner respectfully disagrees.  Independent claim 7 recites that the device security module determines compliance with the use condition of the content key.  Lee teaches that the first encryption unit 341 determines that the encryption key matches the ID of the device [0047].  Since the first encryption unit 341 performs the function of determining compliance with the use condition of the content key then it would be the device security module.  The examiner acknowledged in the rejection that Lee does not teach instructions to route the license to a device security module.  The De Foy reference was used to teach routing data based on metadata 
G.  The Appellant argues that De Foy does not teach the “content license metadata” or “metadata information” being a license to access secured content, a content key, or an indication of a use of condition of a content key, as in claim 7.
Lee teaches license data [0038].  As discussed, De Foy teaches metadata that is used to route data.  Therefore, the combination of the two references would teach the “content license metadata” or “metadata information” including any instructions to route anything, including a license, “to a device security module,” as in claim 7.
H.  On page 7 the Appellant argues that Lee and De Foy, alone or in combination, do not teach or suggest determining, by the device security module and based on one or more features of the computing device, compliance with the use condition of the content key.  The Appellant argues that Lee is silent regarding a “device security module” and “a use condition of a content key,” as in claim 7.
The examiner respectfully disagrees.  As discussed above, Lee teaches that the first encryption unit 341 determines that the encryption key matches the ID of the device [0047].  Since the first encryption unit 341 performs the function of determining compliance with the use condition of the content key then it would be the device security module.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        
      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.